  Case 3:19-cv-00091-DHB-BKE Document 36 Filed 08/25/20 Page 1 of 2
                                                                                     F iLilO
                                                                              U.S. DISTRICT COURT
                                                                                  AUGUSTA DIV.

                       IN THE UNITED STATES DISTRICT COURT                   20 AUG 25 AH S'-04
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                           CLERK
                                                                               so.irsnzoFGA.
                                     DUBLIN DIVISION


ARTHUR LAWTON CLARK,                            )
                                                )
              Plaintiff,                        )
                                                )
       V.                                       )          CV 319-091
                                                )
CHRISTOPHER GORDON;                             )
TIMOTHY VAUGHN,District Attorney;               )
LYNN SHEFFIELD, Sheriff;                        )
and SUSAN C. BARLOW,                            )
                                                )
              Defendants.                       )


                                          ORDER




       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge’s Report and Recommendation, to which objections have been filed. (Doc. no. 33.)

Nothing in the objections, either pertaining to the Report and Recommendation issued in this

case, or rulings made in prior cases filed in this Court, changes the analysis that all claims in

this case are due to be dismissed. Accordingly, the Court OVERRULES all objections and

ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion.

Therefore, the Court DISMISSES Defendants Sheriff Sheffield and Ms. Barlow, and all

claims against them, and DENIES as MOOT the motion regarding service on Defendant

Sheffield, (doc. no. 27). The Court GRANTS the motion to dismiss filed by Defendants

Vaughn and Gordon,(doc. no. 8), and DISMISSES any potential state law claims without
  Case 3:19-cv-00091-DHB-BKE Document 36 Filed 08/25/20 Page 2 of 2




prejudice. The Court DIRECTS the Clerk to enter an appropriate judgment of dismissal and

CLOSE this case.


      SO ORDERED this            day of August, 2020, at Augusta, Georgia.




                                               UNITED STATES DISTRICT JLi0fGE




                                           2
